Order unanimously affirmed, without costs. Memorandum: Inasmuch as the Nevada divorce decree contained no provision for alimony, Family Court was without power to modify it to include an award of alimony (Matter of Silver v Silver, 36 NY2d 324; see, also, Beaverson v Beaverson, 72 AD2d 963). Our affirmance is without prejudice, however, to plaintiff bringing an action for a separation or divorce in which she seeks an award of alimony (see Domestic Relations Law, § 236). The prior finding that the Nevada decree is binding on the plaintiff insofar as it determines marital status would not preclude such action (see Janowski v Janowski, 58 AD2d 980). (Appeal from order of Erie County Family Court—alimony.) Present—Simons, J. P., Hancock, Jr., Schnepp, Callahan and Witmer, JJ.